Citation Nr: 0608525	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-00 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than February 21, 
1996, for the award of a total disability rating based upon 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Richard Rhea, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served as a member of the Army National Guard on 
active duty from February to May 1977 and had periods of 
inactive duty and active duty for training until his 
discharge in June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that increased the evaluation for the 
veteran's back disability from 40 percent to 60 percent, 
effective February 21, 1996, and awarded a total rating based 
upon individual unemployability due to service-connected 
disabilities, effective February 21, 1996.  In September 
2005, the veteran testified before the Board in a hearing 
that was held at the RO.


FINDING OF FACT

1.  The first time the veteran met the 60 percent schedular 
criteria of 38 C.F.R. § 4.16(a) for a TDIU was in February 
2002, when the RO granted a 60 percent rating for a low back 
disability, and awarded TDIU, effective February 21, 1996. 


CONCLUSION OF LAW

The criteria for an earlier effective date of October 9, 
1986, for the award of a TDIU rating have not been met.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date for a TDIU Rating

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 
(2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(Sep. 23, 1998).

The veteran's back disability was service-connected at a 10 
percent disability rating, effective October 9, 1986, the 
date the claim was received.  In February 1996, the veteran 
filed a claim for an increased rating.  By a January 1997 
rating, the RO increased the disability rating from 10 to 40 
percent, effective February 21, 1996.  By a February 2002 
rating, the RO increased the disability rating from 40 to 60 
percent, effective February 21, 1996, and awarded a TDIU 
rating.

The record shows that the veteran filed a clearly discernible 
claim for a TDIU rating in April 1997.  However, on February 
21, 1996, the veteran filed a claim for an increased rating 
for his back disability, which was then rated 10 percent 
disabling.  In the course of the adjudication and eventual 
grant of an increased rating, the RO appears to have used the 
February 21, 1996, claim as the date of the claim for the 
TDIU rating as well.  This is appropriate, given the 
requirement that VA must consider a TDIU rating when a 
claimant seeks the highest possible rating for a service-
connected disability and submits evidence of unemployability.  
See Roberson v. Principi, 251 F.3d 1378, 1382-85 (Fed. Cir. 
2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(noting that Congress has mandated that VA "fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits").  Therefore, using the 
veteran's claim for an increased rating, which was filed on 
February 21, 1996, as the date of the claim for the TDIU 
rating is entirely in accordance with precedent.

A TDIU rating is warranted when the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 4.16(a) (2005).

Because the first time that the veteran met the 60 percent 
schedular criteria of 38 C.F.R. § 4.16(a) for a TDIU was in 
February 2002, when a 60 percent rating was granted, 
effective February 21, 1996, the veteran's factual 
entitlement to a TDIU could not be prior to February 2002.

The Board must consider whether the TDIU rating claim (which 
is deemed to have been filed on February 21, 1996) was filed 
within one year of the veteran's increase in disability.  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Hazan, supra.

In this case, the record does not show that the veteran's 
disability had worsened or that he had become unemployable 
due to service-connected disabilities in the one year prior 
to the filing of the TDIU rating claim on February 21, 1996. 
The record demonstrates that the veteran had not been working 
for many years.  The record also demonstrates that he has 
been in receipt of disability benefits from the Social 
Security Administration (SSA) since September 9, 1984.  Thus, 
even assuming that he stopped working due to his service-
connected back disability, that occurred many years before 
the filing of the TDIU rating claim in February 1996.  

Additionally, there is no evidence that the veteran's 
disability increased in the year prior to filing the claim.  
Indeed, there is no evidence (in VA or private records) that 
the veteran received any treatment at all for his back 
disability in the year prior to filing the TDIU claim.  Thus, 
because the increase in disability or development of 
unemployability did not occur within the year prior to the 
filing of the TDIU rating claim, an effective date for the 
TDIU rating prior to February 21, 1996, is not warranted 
under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o).

The record reflects that when the veteran submitted his 
original claim for service connection for a back disability, 
in October 1986, he submitted a March 1986 decision by Social 
Security Administration (SSA) granting him disability 
benefits based upon his low back disability.  Now that these 
records have been obtained, it is apparent that the low back 
disability for which the veteran was service-connected is the 
same disability as that for which he was awarded SSA 
disability benefits.

While it is VA policy that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled, and that all cases of veterans who are 
unemployable by reason of service-connected disabilities but 
fail to meet the percentage standards shall be submitted to 
the Director, Compensation and Pension Service, for extra-
schedular consideration, the RO did not submit the veteran's 
case for extra-schedular consideration.

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Unites 
States Court of Appeals for Veterans Claims (Court), citing 
its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), 
held that the Board cannot award TDIU under 38 C.F.R. 
§ 4.16(b) in the first instance because that regulation 
requires that the RO first submit the claim to the Director 
of the Compensation and Pension Service for extraschedular 
consideration.   Accordingly, entitlement to an effective 
date earlier than February 21, 1996 on an extra-schedular 
basis is not legally permissible.




Duties to Notify and Assist the Appellant

In a December 2002 letter, the RO advised the veteran of what 
the evidence must show, what evidence the VA would obtain, 
and what evidence the veteran must obtain.

In a December 2002 statement of the case, the RO provided the 
regulatory criteria for determining the effective date of an 
award of TDIU and advised him of the evidence necessary for 
an award of an earlier effective date.
 
In a February 2004 letter, the RO again advised the veteran 
of what the evidence must show, what evidence the VA would 
obtain, and what evidence the veteran must obtain.  The 
letter also advised the veteran to let the RO know if there 
was any other evidence or information that he thought would 
support his claim.

The veteran's claim was filed in February 1996 and he did not 
receive notice prior to the first AOJ decision.  However, the 
February 2004 letter fully complied with the notification 
requirements, neither the veteran nor his representative has 
alleged any prejudice with respect to the timing of the 
notification, and no prejudice has been shown.  See 
Dingess/Hartman v. Nicholson, Nos. 01-2917 & 02-1506, U.S. 
Vet. App., March 3, 2006; Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

	
ORDER

An effective date for the award of a TDIU rating earlier than 
February 21, 1996, is denied.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


